Case 1:20-cr-00288-JMS-DML Document 12 Filed 10/29/20 Page 1 of 3 PagelD #: 22

FILER

UNITED STATES DISTRICT COURT FCT 8 9 ony,

SOUTHERN DISTRICT OF INDIANA Abs er

INDIANAPOLIS DIVISION PO a
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. ) CAUSE NO:
J PL BO-e— ABS-Wrs HC

SEAN WRIGHT, )
)
)

Defendant.

INDICTMENT

[18 U.S.C. § 922(g)(1)]
(Felon in Possession of Ammunition)

The Grand Jury charges that:

On or about August 4, 2020, within the Southern District of Indiana, SEAN WRIGHT,
the defendant herein, after knowingly having been convicted of one or more felony crimes
punishable by imprisonment for a term exceeding one (1) year, to wit:

Dealing in Methamphetamine, a Level 4 felony under Cause Number 49G14-
1504-F6-012478, in Marion County Superior Court (Indiana), on or about January
19, 2017; and/or, Battery by Means of a Deadly Weapon, a Level 5 felony under
Cause Number 49G14-1504-F6-012158, in Marion County Superior Court
(Indiana), on or about January 19, 2017

did knowingly possess in and affecting commerce ammunition, to wit: Hornaday Duty 9

millimeter ammunition, and/or American Gunner 9 millimeter ammunition, and/or PPU 300
Case 1:20-cr-00288-JMS-DML Document 12 Filed 10/29/20 Page 2 of 3 PagelD #: 23

AAC Blackout centerfire rifle cartridges, and/or Winchester Deer Season XP 300 BLK 150

Grain rounds, all in violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE

1, Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d), Title 21, United States
Code, Sections 853 and 881, and Title 28, United States Code, Section 2461(c), as part of any
sentence imposed.

2. Pursuant to Title 21, United States Code, Section 853, if convicted of the offenses
set forth in Count One of this Indictment, the defendant shall forfeit to the United States any and
all property constituting or derived from any proceeds the defendant obtained directly or
indirectly as a result of the offenses, and any and all property used or intended to be used in any
manner or part to commit and to facilitate the commission of the offenses.

3, Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
offenses set forth in Count One of this Indictment, the defendant shall forfeit to the United States
“any firearm or ammunition involved in” the offenses.

4, The property subject to forfeiture includes, but is not necessarily limited to, the
following:

a. All recovered ammunition.
b. MAK-90, model Sporter, 7.62mm rifle, serial number 9490213;

c. a Ruger .357cal revolver, serial number 5774-97724.

 
Case 1:20-cr-00288-JMS-DML Document 12 Filed 10/29/20 Page 3 of 3 PagelD #: 24

5. The United States shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States
Code, Section 2461(c), if any of the property described above in paragraph 4, as a result of any

act or omission of the defendant:

a, cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c, has been placed beyond the jurisdiction of the court;

A TRUE BILL:

— |

JOSH J. MINKLER
United St ttorney

 

By: Pamela Domash Aye

Peter A. Blackett
Assistant United States Attorney
